Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andrea C. Weathers appeals the district court’s order granting Defendants’ motion to dismiss her action for relief under Federal Rule of Civil Procedure 60(d)(1), (3). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Weathers v. Univ. of N.C., No. 1:12-cv-01059-TDS-JEP, 2013 WL 5462300 (M.D.N.C. Sept. 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

AFFIRMED.